Exhibit (5) Teachers Insurance and Annuity Association of AmericaCollege Retirement Equities Fund 730 Third AvenueNew York, NY 10017-3206 Jonathan Feigelson Senior Managing Director,General Counsel andHead of Corporate Governance (212) 490-9000 (tele) April 22, 2015 Board of Trustees ofTeachers Insurance and Annuity Association of America 730 Third AvenueNew York, New York 10017-3206 Ladies and Gentlemen: This opinion is furnished in connection with the Registration Statement on Form S-1 (File No. 333-202583) (as amended, the Registration Statement") of the TIAA Real Estate Account (the Account) being filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended. Interests in the Account are offered through endorsements to certain individual, group and tax-deferred annuity contracts and through income-paying contracts (collectively, the Contracts) issued by Teachers Insurance and Annuity Association of America (TIAA). I have examined, or caused to be examined, the Charter, Bylaws and other corporate records of TIAA, including TIAAs Plan of Operations for the Account, and other organizational records of the Account, and the relevant statutes and regulations of the State of New York. On the basis of such examination, it is my opinion that: 1. TIAA is a life insurance company duly organized and validly existing under the laws of the State of New York. 2. The Separate Account is a "separate account" of TIAA within the meaning of Section 4240 of the New York Insurance Law, duly established by a resolution of TIAAs Board of Trustees and validly existing under the laws of the State of New York. 3. To the extent New York State law governs, the Contracts have been duly authorized by TIAA and, when issued as contemplated by the Registration Statement, will constitute legal, validly issued and binding obligations of TIAA enforceable in accordance with their terms, subject, as to enforceability, to applicable bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other laws affecting creditors rights generally from time to time in effect (including New York insurance company insolvency laws) and to general principles of equity (regardless of whether enforceability is considered in a proceeding in equity or at law). I hereby consent to the use of this opinion as an exhibit to the Registration Statement, and to the reference to my name under the heading "Legal Matters" in the Registration Statement. Sincerely, /s/ Jonathan Feigelson Jonathan FeigelsonSenior Managing Director,General Counsel andHead of Corporate Governance
